Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Statement of reason for Allowance
Claims 1-8, 10-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for machine-driven crowd-disambiguation of data resources.
The closest prior art, as previously recited, Dubovsky (US 2016/0203337), Krishnamurthy (US 2016/0117355), are also generally directed to various aspects of machine driven crowd-disambiguation of data resources.  However, none of Dubrovsky and Krishnamurthy teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11, .  For example, none of the cited prior art teaches or suggest the steps:
receiving, from a private hinting service on a client side of the communications network, a resource identifier at a crowd-disambiguation machine in association with client consumption of a crowd-sourced application of the crowd- disambiguation machine involving requesting a resource corresponding to the resource identifier; analyzing a set of non-sensitive resources to determine whether the resource identifier is included in the set of non-sensitive resources; responsive to determining that the resource identifier is not included in the set of non-sensitive resources, adding the resource, by the crowd-disambiguation machine, to the set of non-sensitive resources to generate an updated set of non- sensitive resources, and transmitting the updated set of non-sensitive resources to the private hinting service.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439